Citation Nr: 0521443	
Decision Date: 08/09/05    Archive Date: 08/19/05

DOCKET NO.  96-45 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for paranoid 
schizophrenia.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel




INTRODUCTION

The appellant in this case is a veteran who had active duty 
service from August 1972 to August 1980 with subsequent 
active duty for training in the Naval Reserves.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an August 1996 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

In a June 2001 decision, the Board denied the veteran's claim 
to reopen his service connection claim for paranoid 
schizophrenia.  The veteran then appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (hereinafter, "the Court").  In a March 2004 Order, 
the Court vacated the Board's June 2001 decision and remanded 
the case to the Board for further compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA).  Subsequently, 
VA appealed the Court Order to the United States Court of 
Appeals for the Federal Circuit (Federal Circuit).  On 
December 10, 2004, the Federal Circuit dismissed the appeal 
and issued a mandate.  On March 11, 2005, the Court then 
issued a mandate and the case is now once again before the 
Board.  

The Board notes that in July 1998, the veteran requested a 
Board videoconference hearing.  The hearing was scheduled for 
May 16, 2001, but by written correspondence received from his 
representative on May 8, 2001, the veteran canceled his 
request for a hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.




REMAND

The Board notes that the March 2004 Court Order vacated the 
Board's June 2001 decision and remanded the case to the Board 
for further compliance with certain notice provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  Since the Board is not authorized to furnish VCAA 
notice, the case must therefore be returned to the RO for 
such action.  See generally Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should review the record 
furnish the veteran with appropriate VCAA 
notice.  The veteran should be advised of 
(a) the information and evidence not of 
record that is necessary to substantiate 
his claims, (b) the information and 
evidence that VA will seek to provide (c) 
the information and evidence that the 
veteran is expected to provide, and (d) 
the need for the veteran to submit all 
pertinent evidence in his possession.  

2.  After undertaking any additional 
development which the RO may deem 
necessary, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




